Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 16:  Claim 16 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a pump comprising an end-facing wall featuring an outer end-facing surface facing axially away from the delivery chamber, a gasket comprising a gasket loop which surrounds the outlet in order to seal it off on the outer end-facing surface of the end facing wall, the gasket is in axial contact with one of the joining elements on a rear side facing axially away from the pump housing, wherein the gasket serves the establish a sealed fluid connection between the pressure outlet of the pump and a pressure port of an accommodating device." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Regarding Claim 28:  Claim 28 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a pump comprising an end-facing wall featuring an outer end-facing surface facing axially away from the delivery chamber and at which the outlet emerges, a spring in axial direction and which surrounds the outlets on the outer end-facing surface of the end-facing wall, a gasket comprising a gasket loop which surrounds the outlet in order to seal it off on the outer end-facing surface of the end facing wall wherein the gasket is held on the pump housing by means of a joining connection and the spring is held on the pump housing by means of the gasket." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/2022